Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed May 9, 2022. Applicant elects Invention I, claims 1-25 and 27-33, without traverse. Claims 1-33 are pending. Claim 26 is withdrawn from examination. Claims 1-25 and 27-33 are examined in the instant application. 
Applicant’s Information Disclosure Statement (IDS) filed October 2, 2020 has been considered. A signed copy is attached.
The restriction is made FINAL.
Specification
2. 	The disclosure is objected to because the deposit information throughout the specification is missing. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.
Appropriate correction is required.
Claim Objections
3. 	Claims 5, 11, 14, 29 and 31 are objected to because of the following: 
	In claim 5, “the plant or plant part of” should be inserted before “claim 1”. 
	In claim 11, “vegetative propagation” should be amended to “vegetative propagating” for consistency in claim language with claim 10.
	In claim 14, the first recitation of “and” should be deleted.
	In claim 29 “intense” should be italicized because it is a gene designation.
	In claim 31, line 3, a comma should be inserted after “plant”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1-25 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 4, 6, 9-11, 13, 15, 18-20 and 23, the deposit information is incomplete. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.
In claim 2, the recitation of “does not differ” is unclear because it is not known what parameters are being compared. All plants differ from each other in some way, even genetically identical plants. It is suggested “in any of the morphological and physiological characteristics” be inserted after “does not differ”.
In claims 4, 6, 9, 13, 18 and 19, it is unclear what “type or degree” in non-numerical characteristics are encompassed by “all the physiological and morphological characteristics”. The metes and bounds of “type and degree” are unclear and undefined.
	In claims 6, 8 and 19, it is suggested “derived” be amended to “obtained”. Otherwise, it is unclear what is retained in the derived product. It is unclear whether the “part thereof”, cells or protoplasts, and plant are of the same generation as the deposited variety .
In claim 6, the recitation of Tables 1 and 2 is not permitted. See MPEP 2173.05(s), which states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation be reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

There is no evidence that the information from Tables 1 and 2 cannot be reproduced in claim 6. It is suggested “listed in Tables 1 and 2” be deleted and “in the characteristics” be amended to “in any of the morphological and physiological characteristics”.
Claim 15 is an incomplete method claim because it does not result in producing a plant. It is suggested “A method of producing a melon plant” be amended to “A method of producing a melon seed” for consistency with the “seed” recitation in claim 16.
In claim 16, “The melon seed” should be amended to “A melon seed” because it is directed to a product produced by the method of claim 15.
In claim 17, “The melon plant” should be amended to “A melon plant” because there is no antecedence for “The melon plant”.
	In claims 20(d), 20(e) and 21, “conversion” should be inserted after “single locus” for proper antecedence. 
Claims 21, 27 and 29 are not rejected under 35 USC 112(b) with regard to the recitation of “enhanced”. It is understood by the Office that “enhanced” is in comparison to a plant not comprising the transgene, mutation or single locus conversion set forth in these claims. However, it remains unclear what “nutritional quality” is desired for enhancement.
In claims 21, 27 and 29, the metes and bounds of “yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality” and “ripening” are unclear, as they are subjective terms not clearly defined by those skilled in the art, or Applicant does not specify what is desired with regard to these traits. For example, it is not known what “storage properties” are desired, e.g., longer storage period, shorter storage period, storage under certain temperatures, storage in an environment having certain gas mixtures, storage at certain humidity levels, etc. What storage properties is Applicant referring to? Absent a clear recitation as to what “storage properties” is desired, the metes and bounds of “storage properties” are unclear. Similar analysis would apply to the other terms listed here. Additionally, in claim 29, it is unclear what trait is conferred by a mutation in the intense gene. It is suggested the traits set forth above be deleted.
In claim 33(c), the two recitations of “a subsequent” should be amended to “the subsequent” for proper antecedence, referring to the progeny plant of step (b). 
	In claim 33(d), “/or” should be deleted because both steps are necessary to produce a melon plant of the next generation.	
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(d)
6. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7. 	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 19 does not further limit claim 1 because the plant of claim 1 has a finite set of morphological and physiological characteristics. The plant of claim 19 has one physiological or morphological characteristic that is different from the plant of claim 1. Therefore, the plant of claim 19 has a different set of morphological and physiological characteristics. This is not the same as having one additional morphological and physiological characteristic when compared to the plant of claim 1. Because dependent claim 19 does not at least have all the morphological and physiological characteristics of the plant of claim 1, claim 19 does not further limit claim 1.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
8. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claims 1-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 -1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become unviable.
The specification and claims must be amended to include the deposit accession number. Compliance with the deposit requirement may be held in abeyance until the application is otherwise in condition for an allowance.
10. 	Claims 21, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In addition to being unclear because yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are not defined, or Applicant does not specify what is desired with regard to these traits, as set forth in the 35 USC 112(b) rejection above, these recitations are not enabled for the following reasons. Different genes control different parameters within a trait. Without knowing what is desired with regard to these traits (for example, longer storage period, shorter storage period, storage under certain temperatures, storage in an environment having certain gas mixtures, storage at certain humidity levels, etc.), one skilled in the art cannot make and use the claimed invention without undue experimentation. Moreover, these traits may involve multiple genes, none of which is disclosed. For example, storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Thus, absent a recitation of what storage properties are desired, and a disclosure of what gene(s) control the desired storage properties, one skilled in the art cannot make and use the claimed invention without undue experimentation. Other recited traits are not enabled for the same reasons. Increased yield is further not enabled because to date, no gene is known to increase all yields in a plant, including biomass, DNA, sugars, proteins, oils, etc. Furthermore, with regard to claims 21 and 29, neither Applicant’s disclosure nor the state of the prior art teaches mutations or single locus conversions for conferring these traits. In claim 29, it is not known what mutation(s) in the intense gene would produce a desired trait. The structures of the genes to be mutated are undisclosed, and the mutations necessary to obtain these traits are also undisclosed. For single locus conversions, the locations of the genes or their markers are necessary to determine introgression events of the desired genes, however, none is disclosed. It is unpredictable what mutations would confer these traits, or what single locus conversion would produce the desired traits. The state of the prior art does not teach that any mutation in a gene would altera plant’s trait. While one skilled in the art can readily mutate a gene, further guidance is necessary as to what mutation to make and what trait would result from said mutation. Accordingly, Applicant has not enabled a transgene, single locus conversion or mutation for conferring undefined traits, and mutations and single locus conversions for conferring these traits as commensurate in scope with the claims without undue experimentation. It is suggested these traits be deleted.
11. 	Claims 1, 2, 7, 8, 16, 17, 21, 25 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1, 7, 8, 16, 17 and 25, “plant part” is disclosed as encompassing embryo and seed [126], and thus encompasses F1 generation progeny plant materials obtained from crossing NUN 71008 MEM with an unknown parent. NUN 71008 MEM is a hybrid [194], whereby its genome is heterologous at every locus. When NUN 71008 MEM is crossed with an unknown parent, it is unpredictable what genetic material its F1 progenies would inherit. The specification does not disclose a representative number of F1 progenies of the deposited hybrid to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed F1 progenies. No identifying characteristics are set forth for the F1 progenies. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F1 progenies, absent further guidance. Accordingly, the claimed plant part, embryo, seed and plants lack adequate written description. Claims 2, 7 and 8 are included because “cell(s)” encompasses a cell(s) obtained from a progeny seed.
	With regard to claims 21 and 27-29, in addition to being unclear because yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are subjective terms not clearly defined by those skilled in the art, or Applicant does not specify what is desired with regard to these traits, as set forth in the 35 USC 112(b) rejection above, Applicant does not disclose a representative number of genes, mutations, or single locus conversions to produce a plant having these traits. For examples, there may be genes that increase fruit storage time under certain conditions, however, there is no transgene that confers “storage properties” per se. Applicant does not disclose the structures of the genes for conferring these traits. Moreover, Applicant not indicate whether these are single gene traits or they require multiple genes acting in concert to produce these traits. It is not known what gene(s) or gene mutation(s) confer the trait of “storage properties”, as storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Due to the complexity of these traits, they most likely involve multiple genes, rather than a single gene. The state of the art does not teach a gene or a gene mutation for conferring these traits. It is unpredictable which gene(s) or gene mutation(s) would produce these traits. No gene mutation for conferring any of the traits is disclosed, With regard to single locus conversions, neither the location of the gene in the plant genome nor markers of the target gene is disclosed for introgression of the gene to produce the desired trait. Additionally, the trait(s) conferred by a mutation in the intense gene is not adequately described. Accordingly, the single locus conversions, transgenes and mutations for conferring these traits are not adequately described. It is suggested these traits be deleted.
Conclusion
12.	No claim is allowed. The closest prior art teaches melon variety NUN 21267 MEM which shares at least 9 morphological and physiological characteristics (+/- 10% std. dev.) with Applicant’s NUN 71008 MEM (Humaydan, H., US 20150156980 (A)) including fruit type, maturity days, fertility, leaf shape, leaf surface, fruit abscission, rind texture and resistance to Fusarium oxysporum f. sp. melonis Races 0 and 2 (Table 1, [0070]). However, the prior art variety has resistance to Podospaera xanthii (powdery mildew) while NUN 71008 MEM does not. It is understood by the Office that “part” encompasses at least one regenerable cell, and “seed” refers to the seed as represented by the deposit. Otherwise, rejections under 35 USC 101, 112(a) and/or 102/103 may apply.
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663